Case 2:21-cr-00008-Z-BR Document 30 Filed 04/22/21 Page1of1 PagelD 75

 

US. DISTRICT COURT ;
IN THE UNITED STATES DISTRICT COURTORMIERNDISIREY OF TEXAS

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS :
AMARILLO DIVISION APR 22 2021
CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA § By
§ Jepruty
Plaintiff, §
§
v. § 2:21-CR-8-Z-BR-(1)
§
JOE MICHAEL CARRASCO, JR. §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 5, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Joe Michael Carrasco, Jr. filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Joe Michael Carrasco, Jr. was knowingly and voluntarily entered;
ACCEPTS the guilty plea of Defendant Joe Michael Carrasco, Jr.; and ADJUDGES Defendant
Joe Michael Carrasco, Jr. guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, April Vi , 2021.

 

MAPTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
